Citation Nr: 0402184	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-15 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee injury with meniscectomy and 
ligament laxity.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from March 1974 to May 1977.

This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied an evaluation in excess of 20 percent 
for the veteran's right knee disability, characterized at 
that time as status post right knee surgery.  In a subsequent 
rating decision of July 2002, the RO continued a 20 percent 
evaluation for residuals of a right knee injury with 
meniscectomy and ligament laxity and granted a separate 10 
percent evaluation for degenerative arthritis of the right 
knee.  

In May 2003, a video-conference hearing was held before the 
undersigned Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  


REMAND

A remand is required in this case.  In October 2003, the 
veteran submitted relevant medical evidence, consisting of a 
statement from A.C. Lotman, M.D. dated in June 2003, directly 
to the Board.  He has not waived RO consideration of this 
evidence.  Accordingly, a remand is warranted for 
consideration of this evidence by the RO and the issuance of 
a supplemental statement of the case (SSOC).  See 38 C.F.R. 
§ 19.31 (2003).    

As the case must be remanded for the foregoing reason, any 
recent medical records showing treatment for the veteran's 
service-connected right knee disability may also prove 
relevant to the claim and should be obtained.  See Veterans 
Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2003).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Although the veteran was examined by VA in February 
2001, he maintains that his right knee disability has become 
more severe since that time.  Re-examination is necessary to 
make a decision in this case because there is indication of 
an increase in severity since the last examination.  See 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following actions:

1.  Request that the veteran identify all 
VA and non-VA medical care providers who 
have recently examined or treated him for 
his right knee disability.  Obtain all 
records of any treatment reported by the 
veteran that have not already been 
associated with the claims folder.

2.  After the above development has been 
completed and all records received have been 
associated with the claims file, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
orthopedic examination.  Send the claims 
folder and a copy of this remand to the 
examiner for review.  The examiner is asked 
to indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including x-rays, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected residuals of a right 
knee injury with meniscectomy, ligament 
laxity, and degenerative arthritis.  

The examiner should report the range of 
motion measurements for the right knee in 
degrees, and should also indicate what 
would be the normal range of motion for 
the particular joint.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly. All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  

The examiner should also state whether 
there is any evidence of ankylosis; 
recurrent subluxation or lateral 
instability, and if so, to what extent; 
or frequent episodes of "locking", pain, 
and/or effusion into the joint.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  

3.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above is required by the VCAA and 
subsequent interpretive authority.  If 
further action is required, undertake it 
before further adjudication of the 
claims. 

4.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained since the issuance 
of the August 2002 SOC.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




